 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ERIC J. CHANG
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6
                                         UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                               CASE NO. 2:18-PO-00290-CKD
10
                                     Plaintiff,              STIPULATION AND ORDER TO VACATE TRIAL
11                                                           AND SET CHANGE OF PLEA HEARING
                              v.
12                                                           DATE: October 10, 2018
     KELVIN MARTIN                                           TIME: 10:30 a.m.
13                                                           COURT: Hon. Carolyn K. Delaney
                                    Defendant.
14

15

16                                                       STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, pro se,
18 hereby stipulate as follows:

19          1.       By previous order, this matter was scheduled for a court trial on October 10, 2018 at
20 10:00 a.m.

21          2.       Since the initial appearance, the parties have made significant progress towards reaching
22 an agreement that will resolve this case. By this stipulation, the parties now jointly move to vacate the

23 court trial. The parties also now jointly move for the Court to set a status conference for October 18,

24 2018 at 9:30 a.m.

25 IT IS SO STIPULATED.

26

27

28

      STIPULATION TO VACATE COURT TRIAL AND SET STATUS        1
      CONFERENCE
 1   Dated: October 2, 2018                                  McGREGOR W. SCOTT
                                                             United States Attorney
 2

 3                                                           /s/ Eric J. Chang
                                                             ERIC J. CHANG
 4                                                           Special Assistant U.S. Attorney
 5
     Dated: October 5, 2018                                  /s/ Eric J. Chang for
 6                                                           LINDA ALLISON
 7                                                           Counsel for Defendant
                                                             [by agreement via email]
 8

 9

10                                              FINDINGS AND ORDER

11          IT IS SO ORDERED, that the court trial is vacated as set forth above, and a status conference is

12 set for October 18, 2018 at 9:30 a.m.

13

14          FOUND AND ORDERED

15 Dated: October 9, 2018

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO VACATE COURT TRIAL AND SET STATUS   2
      CONFERENCE
